86 F.3d 1151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger C. MENNER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-1084.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Robert R. Merhige, Jr., Senior District Judge.  (CA-95-16-MC).
Roger C. Menner, Appellant Pro Se.  Gary R. Allen, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his petition to quash third-party summonses of the Internal Revenue Service.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Menner v. United States, No. CA-95-16-MC (E.D.Va. Dec. 22, 1995).   We grant the Government's motion to file an informal brief out of time.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.